PER CURIAM.
This is an appeal from a judgment and sentence of the Circuit Court of Monroe County entered pursuant to a jury verdict finding defendant guilty of the sale of heroin.
*792The several grounds relied on by the defendant for reversal have been carefully considered in the light of the record, briefs and controlling principles of law, and we have found no reversible error. The record discloses that the case was fully and fairly tried; that the verdict is supported by the evidence and that the several rulings of the trial judge challenged by the defendant did not, on the record and under the law constitute harmful error. Therefore the judgment and sentence appealed are affirmed.
Affirmed.